Exhibit 10.13

 

EXECUTION COPY

 

INDEMNIFICATION AGREEMENT
(FSA Global Business)

 

This INDEMNIFICATION AGREEMENT (this “Agreement”), dated as of July 1, 2009, is
made by and between Financial Security Assurance Inc. (“FSA”), a New York
corporation, Assured Guaranty Ltd., a Bermuda company (“Assured”) and Dexia
Crédit Local S.A., a French share company licensed as a bank under French law
(“DCL”).

 

RECITALS

 

WHEREAS, pursuant to a Purchase Agreement, dated as of November 14, 2008 (as
amended, modified or otherwise supplemented from time to time, the “Purchase
Agreement”), among Dexia Holdings, Inc. (“DHI”), DCL and Assured, DHI has agreed
to sell and transfer to Assured all of the Shares (as defined in the Purchase
Agreement) owned by DHI of Financial Security Assurance Holdings Ltd. (“FSAH”);

 

WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement, (a) DHI has agreed to (i) assume all rights and obligations related
to and incurred in connection with the operation of the Medium-Term Note
Business and (ii) manage the day-to-day operations of the Medium-Term Note
Business in each case through its Affiliate, DCL and (b) FSA has agreed to
(i) retain all rights and obligations related to and incurred in connection with
the operation of the Leveraged Tax Lease Business and (ii) manage the day-to-day
operations of the Leveraged Tax Lease Business (such agreements being
collectively referred to as the “FSA Global Business Separation”);

 

WHEREAS, in furtherance of the FSA Global Business Separation, the parties
hereto desire to enter into this Agreement in order to, among other things,
provide for certain indemnities, on the terms and subject to the conditions set
forth herein;

 

WHEREAS, in addition to this Agreement, the FSA Global Business Separation will
be effectuated by, among other agreements, the Separation Agreement, dated as of
the date hereof (the “Separation Agreement”) by and among FSA, Financial
Security Assurance International Ltd. (“FSA International”), DCL, FSA Global
Funding Limited (“FSA Global”) and Premier International Funding Company
(“Premier”), the FSA Global DCL Guarantees, the FSA Global Guarantee
Reimbursement Agreement;

 

NOW, THEREFORE, in consideration of the promises and covenants set forth herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                      Certain Definitions.  Unless
otherwise defined herein, capitalized terms used herein shall have the meanings
set forth (x) in the Separation Agreement or (y) if not defined therein, then in
the Purchase Agreement.

 

--------------------------------------------------------------------------------


 

Section 1.2                                      Other Terms.  Other terms may
be defined elsewhere in the text of this Agreement and, unless otherwise
indicated, shall have such meaning indicated throughout this Agreement.

 

Section 1.3                                      Other Definitional Provisions.

 

(a)                                  The words “hereof”, “herein”, and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement.

 

(b)                                 The terms defined in the singular shall have
a comparable meaning when used in the plural, and vice versa.

 

(c)                                  The word “or” will be inclusive and not
exclusive unless the context requires otherwise.

 

ARTICLE II

 

FSA GLOBAL BUSINESS INDEMNIFICATION

 

Section 2.1                                      Indemnification by Assured. 
Assured agrees (upon the terms and subject to the conditions of this Agreement)
to indemnify and hold harmless DCL, each Affiliate of DCL and each of the past,
present and future directors, officers, employees and agents of DCL and each
such Affiliate of DCL (collectively, the “Dexia Indemnified Parties” and,
together with the FSA Indemnified Parties, the “Indemnified Parties”) against
any and all actions, suits, hearings, proceedings, injunctions, judgments,
orders, decrees, rulings, losses, direct damages, liabilities, and reasonable
costs and expenses (including reasonable attorneys’ fees and expenses incurred
in defending any losses covered hereby, but excluding in each case any other
indirect, consequential, special or punitive damages as referenced in
Section 3.5) (collectively, “Losses”)), incurred after the Closing Date by any
Dexia Indemnified Party arising out of or as a result of:

 

(a)                                  the Leveraged Tax Lease Business (including
the Debt PUAs and the A-Loans) except to the extent that such Losses resulted
from:

 

(i)                                     the status of such Debt PUAs or A-Loans
as collateral securing the MTNs, Debt PUA Notes or Equity PUA Notes and
application of proceeds of the A-Loans to the MTNs or Equity PUA Notes,

 

(ii)                                  the failure of amounts paid to the Person
entitled to receive such amounts under the A-Loans to be applied to the Debt PUA
Notes,

 

(iii)                               the breach of any representation or warranty
of the FSA Parties under the Separation Documents as of the Closing Date and the
breach by any other party to the Separation Documents of any of such party’s
representations, warranties, covenants or other agreements under the Separation
Documents,

 

2

--------------------------------------------------------------------------------


 

(iv)                              any tax shelter registration not being filed
with the Internal Revenue Service or any state or local taxing authority or any
tax shelter designation agreement not being entered into in connection with the
Leveraged Tax Lease Business, in each case on or before the date required by
applicable law or regulation, or

 

(v)                                 the failure of UCC financing statements, UCC
continuation statements, filings with the Surface Transportation Board and other
filings with Governmental Authorities to be timely filed in connection with the
Leveraged Tax Lease Business.

 

(b)                                 subject to Section 2.1(e) of the Separation
Agreement, any breach by the FSA Parties of any of the FSA Parties’ covenants or
other agreements under the Separation Documents; or

 

(c)                                  any third-party legal or other expenses
reasonably incurred by a Dexia Indemnified Party in connection with
(A) investigating any potential Loss where a Dexia Indemnified Party has
received notice of a potential claim, demand or legal action relating to such
potential Loss from a Person who is (i) not a Dexia Indemnified Party and
(ii) not a representative or agent of a Dexia Indemnified Party (other than a
trustee, collateral agent or other administrator under, or other Person
delivering notice pursuant to, the MTN Business Transaction Documents or
Leveraged Lease Transaction Documents), or (B) defending any loss, claim,
damage, liability or action relating to a Loss or potential Loss that, in the
case of (A) or (B), is indemnified by Assured as Indemnifying Party hereunder,
or enforcing its rights hereunder;

 

provided, however, that Assured and its Affiliates shall have (x) no obligation
to indemnify the Dexia Indemnified Parties for any Losses, (y) no responsibility
to any Dexia Indemnified Party for costs of capital and (z) no obligation to
post collateral, in each case as contemplated under Section 6.13(d)(i)(F) of the
Purchase Agreement.  In addition, Assured and its Affiliates shall have no
obligation to indemnify the Dexia Indemnified Parties hereunder for (x) any
Losses incurred by such Dexia Indemnified Party, if such Loss was incurred by
such Person in connection with an action, event or circumstance for which DCL
indemnifies and holds harmless an FSA Indemnified Party pursuant to Section 2.2
below or (y) amounts paid under an FSA Global DCL Guarantee by DCL.

 

The indemnification provided in this Section 2.1 shall be in addition to any
liability which Assured may otherwise have pursuant to the Purchase Agreement,
the Separation Documents or otherwise but without duplication in respect of the
same Loss.  For the avoidance of doubt, (i) Assured hereby acknowledges that the
Limit to indemnification provided for in Section 9.1 of the Purchase Agreement
is not applicable to the indemnification provided in this Section 2.1,
(ii) Assured shall have no obligation to indemnify the Dexia Indemnified Parties
under this Agreement for any Losses related to the Leveraged Tax Lease Business
that arise after the Closing Date but relate to claims based on any event, fact,
condition, circumstance, act, omission or failure to act which existed or
occurred prior to or at the Closing Date and (iii) Losses shall not include
salaries, overhead costs, operating expenses or other ordinary course business
costs and expenses of the Dexia Indemnified Parties.

 

3

--------------------------------------------------------------------------------


 

Section 2.2                                      Indemnification by DCL.  DCL
agrees (upon the terms and subject to the conditions of this Agreement) to
indemnify and hold harmless the FSA Parties and Assured, each Affiliate of the
FSA Parties and Assured, and each of the past, present and future directors,
officers, employees and agents of the FSA Parties, Assured and each such
Affiliate of the FSA Parties and Assured (collectively, the “FSA Indemnified
Parties”) against any and all Losses incurred after the Closing Date by any FSA
Indemnified Party arising out of or as a result of:

 

(a)                                  the Medium-Term Note Business (including,
the exercise or non-exercise by an FSA Party of an FSA Right pursuant to the
terms of the Separation Agreement), except to the extent (i) such Losses result
from the breach of any covenant or other agreement of any FSA Party under the
Separation Documents and (ii) such breach referred to in clause (i) above does
not arise out of or relate to a protected reliance, action, assumption or
failure to investigate by FSA pursuant to Section 2.1(e) of the Separation
Agreement;

 

(b)                                 any tax shelter registration not being filed
with the Internal Revenue Service or any state or local taxing authority or any
tax shelter designation agreement not being entered into in connection with the
Leveraged Tax Lease Business, in each case on or before the date required by
applicable law or regulation;

 

(c)                                  the status of the Debt PUAs or A-Loans as
collateral securing the MTNs, Debt PUA Notes or Equity PUA Notes and application
of proceeds of the A-Loans to the MTNs or Equity PUA Notes;

 

(d)                                 the failure of amounts paid to the Person
entitled to receive such amounts under the A-Loans to be applied to the Debt PUA
Notes;

 

(e)                                  the failure of UCC financing statements,
UCC continuation statements, filings with the Surface Transportation Board and
other filings with Governmental Authorities to be timely filed in connection
with the Leveraged Tax Lease Business; provided, that DCL shall not be liable
for any Loss caused by such failure and incurred by an FSA Indemnified Party
after the 18th month following the Closing Date, to the extent that such Loss
could have been avoided by such FSA Party filing a UCC financing statement or
continuation statement before the end of the 18th month following the Closing
Date and such UCC financing statement or continuation statement has not been
filed prior to the end of such 18th month;

 

(f)                                    the breach of any representation or
warranty of the FSA Parties under the Separation Documents as of the Closing
Date and the breach by any other party to the Separation Documents of any of
such party’s representations, warranties, covenants or other agreements under
the Separation Documents;

 

(g)                                 any third-party legal or other expenses
reasonably incurred by the FSA Indemnified Parties in connection with
(A) investigating any potential Loss where an FSA Indemnified Party has received
notice of a potential claim, demand or legal action relating to such potential
Loss from a Person who is (i) not an FSA Indemnified Party and (ii) not a
representative or agent of an FSA Indemnified Party (other than a trustee,
collateral agent or other administrator under, or other Person delivering notice
pursuant to, the MTN Business Transaction Documents or Leveraged Lease
Transaction Documents), or (B) defending any loss,

 

4

--------------------------------------------------------------------------------


 

claim, damage, liability or action relating to a Loss or potential Loss that, in
the case of (A) or (B), is indemnified by DCL as Indemnifying Party hereunder,
or enforcing its rights hereunder; or

 

(h)                                 any breach of the representation and
warranty in Section 2.09 of the Strip Coverage Liquidity and Security Agreement,
dated as of July 1, 2009, by and between FSA and DCL;

 

provided, however, that, except in connection with any Collateral Posting or
Claims Reserve LOC (and any breach by DCL of its obligations with respect to
such Collateral Posting or such Claims Reserve LOC ), DCL and its Affiliates
shall have (x) no obligation to indemnify the FSA Indemnified Parties hereunder
for any Losses, (y) no responsibility to any FSA Indemnified Party for costs of
capital and (z) no obligation to post collateral, in each case as contemplated
under Section 6.13(d)(i)(F) of the Purchase Agreement.  In addition, DCL and its
affiliates shall have no obligation to indemnify the FSA Indemnified Parties for
(x) any Losses incurred by such FSA Indemnified Party, if such Loss was incurred
by such Person in connection with an action, event or circumstance for which
Assured indemnifies and holds harmless a Dexia Indemnified Party pursuant to
Section 2.1 above or (y) the FSA Percentage (if any) of any claim paid under an
FSA Policy by an FSA Party.

 

The indemnification provided in this Section 2.2 shall be in addition to any
liability which DCL may otherwise have pursuant to the Purchase Agreement, the
Separation Documents, or otherwise but without duplication in respect of the
same Loss.  For the avoidance of doubt, (i) DCL hereby acknowledges that the
Limit to indemnification provided for in Section 9.1 of the Purchase Agreement
is not applicable to the indemnification provided in this Section 2.2,
(ii) amounts that have been timely paid by DCL under Section 2.1(b) of the
Funding Guaranty shall not give rise to Losses under this Section 2.2 unless
such amounts become subject to a proceeding in connection with a Bankruptcy
Event related to DCL or an Affiliate thereof and (iii) Losses shall not include
salaries, overhead costs, operating expenses or other ordinary course business
costs and expenses of the FSA Indemnified Parties.

 

Section 2.3                                      Taxes.  Notwithstanding any
other provision of this Agreement to the contrary, all rights and obligations
with respect to Taxes imposed on or with respect to payments made under this
Agreement shall be governed solely by Section 8.2 of the Separation Agreement.

 

Section 2.4                                      Revocation of Limits.  For the
avoidance of doubt, the parties hereto and DHI hereby acknowledge and agree that
the limits to indemnification provided in the Purchase Agreement are hereby
superseded and revoked to the extent of the agreement of the parties hereto set
forth herein.  The rights of the parties hereunder are in addition to rights the
parties may have under applicable law.

 

Section 2.5                                      Limitation on Indemnity.  The
indemnification provided in Sections 2.1 and 2.2 shall not cover any Losses to
the extent finally adjudicated, settled, determined or otherwise agreed upon by
the parties hereto to have resulted from a material breach after the Closing
Date by a Dexia Indemnified Party or an FSA Indemnified Party, as applicable, of
such Indemnified Party’s obligations under the Separation Documents.  Any
determination that the

 

5

--------------------------------------------------------------------------------


 

indemnification provided in Sections 2.1 and 2.2 is not available with respect
to any Losses as a result of the application of this Section 2.4 shall not be
deemed a determination with respect to any other Losses and shall not otherwise
affect the availability of the indemnification under Sections 2.1 and 2.2 for
other Losses.

 

Section 2.6                                      Lien Perfection.  DCL will on
demand reimburse FSA for 50% of the reasonably documented out-of-pocket costs
and expenses incurred by FSA in investigating and remedying potential failures
to make UCC and other filings to perfect liens relating to the Leveraged Tax
Lease Business, provided that the liability of DCL under this section will not
exceed $50,000.

 

ARTICLE III

 

INDEMNIFICATION PROCEDURES

 

Section 3.1                                      Mitigation of Losses.  Assured
and DCL shall each be required to take, and to cause any Indemnified Party under
its respective Control to take, all actions permitted to be taken by such Person
under the Separation Documents and reasonably necessary to mitigate any Losses
in respect of which they or, if applicable, their related Indemnified Parties
may seek indemnification hereunder during such period as the Indemnified Party
was aware of the claim giving rise to the Loss.

 

Section 3.2                                      Method of Asserting Claims,
Etc.

 

(a)                                  All claims for indemnification by any
Indemnified Party under this Agreement shall be asserted and resolved as set
forth in this Section.  In the event that any written claim or demand for which
Assured or DCL, as the case may be (an “Indemnifying Party”), may be liable to
any Indemnified Party hereunder is asserted against or sought to be collected
from any Indemnified Party by a third party, such Indemnified Party shall
promptly, but in no event later than 15 days following such Indemnified Party’s
receipt of such claim or demand, notify in writing the Indemnifying Party of
such claim or demand and the amount or the estimated amount thereof to the
extent then feasible (which estimate shall not be conclusive of the final amount
of such claim or demand) (the “Third Party Claim Notice”).  The failure by any
Indemnified Party to timely deliver the Third Party Claim Notice shall not
relieve the Indemnifying Party from any liability that it may have to such
Indemnified Party hereunder, except to the extent that the Indemnifying Party
has been materially prejudiced or suffers any Loss by such failure.

 

(b)                                 With respect to claims or demands for which
a Third Party Claim Notice has been delivered under Section 3.2(a), the
Indemnifying Party shall have thirty (30) days after the delivery of the Third
Party Claim Notice (the “Notice Period”) to notify the Indemnified Party whether
or not it desires to defend the Indemnified Party against such claim or demand. 
During the Notice Period and thereafter the Indemnified Party shall provide the
Indemnifying Party with such information relating to the claim or demand as the
Indemnifying Party shall reasonably request.  Assumption of the defense against
any such claim or demand shall not in any way be deemed an acknowledgment of any
kind that such claim or demand is subject to indemnification.  All costs and
expenses incurred by the Indemnifying Party in defending any such claim or
demand shall be borne by the Indemnifying Party.  Except as hereinafter
provided, in the event

 

6

--------------------------------------------------------------------------------


 

that the Indemnifying Party notifies the Indemnified Party within the Notice
Period that it desires to defend the Indemnified Party against such claim or
demand, the Indemnifying Party shall have the sole power to direct and control
such defense.  If the Indemnifying Party so elects to assume the defense of such
claim, the Indemnifying Party shall not be liable to the Indemnified Party for
any legal expenses subsequently incurred by the Indemnified Party, except as
hereinafter provided.  If any Indemnified Party desires to participate in, but
not control, any such defense it may do so at its sole cost and expense, except
as hereinafter provided.  The Indemnified Party shall not settle, compromise or
discharge a claim or demand for which it is indemnified by the Indemnifying
Party or admit to any liability with respect to such claim or demand without the
prior written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld or delayed).  The Indemnifying Party shall not, without
the written consent of the Indemnified Party (which consent shall not be
unreasonably withheld or delayed), settle, compromise or offer to settle or
compromise any such claim or demand unless the terms of such settlement provide
for no relief other than payments (including without limitation payment of
monetary damages) that are not to be paid by the Indemnified Party or any of its
Affiliates.  To the extent the Indemnifying Party shall direct, control or
participate in the defense or settlement of any third party claim or demand, the
Indemnified Party shall provide the Indemnifying Party and its counsel
reasonable access (subject to confidentiality obligations) to all relevant
business records and other documents, employees and properties and shall use its
reasonable best efforts to assist, and to cause the employees and counsel of the
Indemnified Party to assist, in defense of such claim. Notwithstanding the
foregoing, if the Indemnifying Party elects not to defend the Indemnified Party
or if the Indemnified Party is advised by outside counsel that a conflict of
interest exists that requires the Indemnified Party to be represented by
separate counsel under the applicable rules of professional responsibility or if
the court or arbitrator to which the third party claim is pending determines
that a conflict of interest exists such that the Indemnifying Party’s counsel is
prohibited by such court or arbitrator or otherwise unable to adequately
represent the Indemnified Party with respect to such third party claim, the
Indemnified Party shall (at the sole cost and expense of the Indemnifying Party
in accordance with and subject to this Article III) have the right and the
obligation to vigorously defend the claim or demand by appropriate proceedings
and shall have the sole power to direct and control such defense with respect to
itself, subject to the restriction on settlement pursuant to this Article III. 
In any event, the Indemnifying Party shall, at its own expense, have the right
to participate in the defense or settlement of any third party claim or demand
for which the Indemnifying Party may be liable hereunder.

 

(c)                                  In the event any Indemnified Party should
have a claim against any Indemnifying Party hereunder that does not involve a
third party, the Indemnified Party shall deliver express written notice of such
claim (a “Direct Claim Notice”) (specifying in reasonable detail the basis for,
and estimated amount of, such claim) with reasonable promptness to the
Indemnifying Party (and in any event, within 15 days of the date on which the
Indemnified Party becomes aware or, with the exercise of reasonable diligence
would have become aware, of such claim).  The failure by any Indemnified Party
to so notify the Indemnifying Party shall not relieve the Indemnifying Party
from any liability that it may have to such Indemnified Party hereunder, except
to the extent that the Indemnifying Party has been materially prejudiced or
suffers any Loss by such failure.

 

7

--------------------------------------------------------------------------------


 

(d)                                 With respect to a claim against any
Indemnifying Party hereunder, the related indemnification payment provided for
hereunder, together with any Indemnification Payment Accrued Interest thereon,
shall be paid to the Indemnified Party by no later than the applicable
Indemnification Payment Due Date.

 

As used herein, the term “Indemnification Payment Due Date” means the later of
(i) 45 days following delivery to the Indemnifying Party of the related Direct
Claim Notice or Third Party Claim Notice, as applicable, and (ii) 5 Business
Days following the date on which the Indemnified Party notifies the Indemnifying
Party that the Indemnified Party has incurred the related Loss, and the term
“Indemnification Payment Accrued Interest” means, with respect to a claim
against any Indemnifying Party hereunder, interest on the amount of such claim,
calculated using a per annum rate equal to the Prime Lending Rate and accruing
from the Indemnification Payment Due Date, unless such payment is a Good Faith
Contested Payment or an FSA Good Faith Contested Payment (as applicable), in
which case interest will only accrue on such payment from the date it is no
longer a Good Faith Contested Payment.

 

Section 3.3                                      Calculation of Losses.  The
payment of any amount by the Indemnifying Party to the Indemnified Party under
this Agreement shall be reduced by any amounts received by the Indemnified Party
from any third party (other than an Affiliate of the Indemnified Party) or under
applicable insurance policies owned by the Indemnified Party or its
Subsidiaries.  For the avoidance of doubt, (i) payments under this Agreement
shall in no event be in duplication of any payments by Assured, the FSA Parties,
DCL or any of their Affiliates under the Separation Documents, the Purchase
Agreement or any other agreement entered into in connection therewith and
(ii) this Agreement shall not cover any Losses incurred in connection with other
liabilities that Assured, the FSA Parties, DCL or any of their Affiliates has
expressly agreed are not the responsibility of such party under the Separation
Documents, the Purchase Agreement or any other agreement entered into in
connection therewith.  DCL may treat Assured as the authorized representative of
any FSA Indemnified Parties for purposes of any amendments, modifications or
waiver to this Agreement or any communications with the FSA Indemnified Parties
relevant to indemnification for a Loss covered under this Agreement.  Assured
may treat DCL as the authorized representative of any Dexia Indemnified Parties
for purposes of any amendments, modifications or waiver to this Agreement or any
communications with the Dexia Indemnified Parties relevant to indemnification
for a Loss covered under this Agreement.

 

Section 3.4                                      Assignment of Claims.  If an
Indemnified Party receives any payment from an Indemnifying Party in respect of
any Losses and the Indemnified Party could have recovered all or a part of such
Losses from a third party (a “Potential Contributor”) based on the underlying
claim or demand asserted against such Indemnifying Party, such Indemnified Party
shall, to the extent permitted by Law and subject to Section 2.3 of the
Separation Agreement, assign such of its rights to proceed against the Potential
Contributor as are necessary to permit such Indemnifying Party to recover from
the Potential Contributor the amount of such payment.

 

Section 3.5                                      No Consequential Damages. 
Notwithstanding anything to the contrary contained herein, no Indemnifying Party
shall be liable to or otherwise responsible to any Indemnified Party for
indirect, consequential, incidental, special or punitive damages (including,
without limitation, any lost profits, costs of capital or the consequences of
any downgrade of any Indemnified Party) that arise out of or relate to this
Agreement, the Purchase Agreement or the

 

8

--------------------------------------------------------------------------------


 

Separation Documents or the performance or breach of, or any liability retained
or assumed under, such agreements.

 

Section 3.6                                      Contribution.  To provide for
just and equitable contribution if the indemnification provided by Assured
pursuant to Section 2.1 or DCL pursuant to Section 2.2 is determined to be
unavailable for any Dexia Indemnified Party or FSA Indemnified Party,
respectively (other than due to application of this Article III), Assured or
DCL, as applicable, shall contribute to the Losses incurred by such Indemnified
Party in such proportion as shall be appropriate to reflect its relative fault,
on the one hand, and the relative fault of the Indemnified Party, on the other
hand.  No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

 

ARTICLE IV

 

MISCELLANEOUS

 

Section 4.1                                      Transaction Agreement.  This
Agreement is a “Transaction Agreement” (as such term is defined in the Purchase
Agreement) executed pursuant to the Purchase Agreement and is also a Separation
Document.

 

Section 4.2                                      Amendment and Waiver.  Any
provision of this Agreement may be amended or waived if, and only if, such
amendment or waiver is in writing and signed, in the case of an amendment, by
the parties hereto, or in the case of a waiver, by the party against whom the
waiver is to be effective.  No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof.

 

Section 4.3                                      Successors, Transferees and
Assigns; Transfers of Obligations, etc.

 

(a)                                  Neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by Assured without the consent of DCL, not to be
unreasonably withheld, other than pursuant to any consolidation, amalgamation,
merger, transfer of all or substantially all its assets or liabilities, or any
other type of corporate reorganization, where such successor or transferee
succeeds in full to Assured’s obligations hereunder.

 

(b)                                 Neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by DCL without the consent of Assured, not to be
unreasonably withheld, other than pursuant to a consolidation, amalgamation,
merger, transfer of all or substantially all its assets or liabilities, or any
other type of corporate reorganization, pursuant to which (i) such successor or
transferee succeeds in full to DCL’s obligations hereunder; (ii) such successor
or transferee is a regulated financial institution with a state or Federal
branch within the United States; (iii) the Rating Agency Condition with respect
to FSA is satisfied with respect to such consolidation, amalgamation, merger,
transfer or corporate reorganization; (iv) the jurisdiction of organization of
such successor or transferee is France, Belgium, Germany, Spain, Italy,
Netherlands, Luxembourg, United Kingdom, Japan,

 

9

--------------------------------------------------------------------------------


 

Australia, New Zealand, Canada, Ireland, Switzerland or the United States; and
(v) the credit ratings of such successor or transferee are the same or better as
those of DCL at the time of such consolidation, amalgamation, merger, transfer
or corporate reorganization.

 

(c)                                  Any purported transfer that is not in
compliance with this Section will be void ab initio.

 

Section 4.4                                      Parties in Interest; No Third
Party Beneficiaries.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns.  Except as otherwise provided in Articles II and III with respect to
FSA Indemnified Parties and Dexia Indemnified Parties, nothing in this
Agreement, express or implied, is intended to confer upon any Person other than
Assured and DCL or their successors and permitted assigns, any rights or
remedies under or by reason of this Agreement.

 

Section 4.5                                      Counterparts.  This Agreement
and any amendments hereto may be executed in one or more counterparts, each of
which shall be deemed to be an original by the parties executing such
counterpart, but all of which shall be considered one and the same instrument.

 

Section 4.6                                      Section Headings.  The section
and paragraph headings contained in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 

Section 4.7                                      Notices.  All notices or other
communications hereunder shall be deemed to have been duly given and made upon
receipt thereof if given and made in writing and if (a) served by personal
delivery upon the party for whom it is intended, (b) delivered by international
courier service, or (c) sent by facsimile; provided, that the facsimile is
promptly confirmed by telephone or by email and followed by written confirmation
by registered mail thereof, to the Person at the address set forth below:

 

(a)                                  if to FSA, to:

 

Financial Security Assurance Inc.
31 West 52nd Street
New York, New York 10019
Attention:  General Counsel
Telecopy No.:  (212) 339-3529
Telecopy No.:  (212) 857-0541
Confirmation:  (212) 826-0100
Email:  generalcounsel@fsa.com

 

with copies (none of which shall constitute notice) to each of:

 

Assured Guaranty US Holdings Inc.
1325 Avenue of the Americas
New York, New York 10019
Attention:  General Counsel



10

--------------------------------------------------------------------------------


 

Telecopy No.:  212-445-8705
Confirmation:  (212) 974-0100
Email:  generalcounsel@assuredguaranty.com

 

and

 

Assured Guaranty Ltd.
30 Woodbourne Avenue
Hamilton HM 08 Bermuda
Attention: General Counsel
Telecopy No.:  (441) 296-3379
Confirmation:  (441) 299-9375

 

(b)                                 if to FSA International, to:

 

Financial Security Assurance International Ltd.
30 Woodbourne Avenue 
Hamilton HM 08
Bermuda
Attention:  General Counsel
Telecopy No.:  (441) 296-2376
Confirmation:  (441) 299-9375

 

with copies (which shall not constitute notice) to:

 

Financial Security Assurance Inc.
31 West 52nd Street
New York, New York 10019
Attention: General Counsel
Telecopy No.: (212) 339-3529
Telecopy No.: (212) 857-0541
Confirmation: (212) 826-0100
Email: generalcounsel@fsa.com

 

and

 

Assured Guaranty US Holdings Inc.
1325 Avenue of the Americas
New York, New York 10019
Attention: General Counsel
Telecopy No.: 212-445-8705
Confirmation: (212) 974-0100
Email: generalcounsel@assuredguaranty.com

 

(c)                                  if to Assured, to:

 

Assured Guaranty Ltd.



11

--------------------------------------------------------------------------------


 

30 Woodbourne Avenue
Hamilton HM 08 Bermuda
Attention: General Counsel
Telecopy No.:  (441) 296-3379
Telecopy No.:  212-445-8705
Confirmation:  (441) 299-9375
Email:  generalcounsel@assuredguaranty.com

 

(d)                                 if to DCL, to:

 

Dexia Crédit Local S.A.

1, Passerelle des Reflets

Tour Dexia la Défense

TSA 12203

92919 la Défense Cedex

Attention: Secretary General

France

Facsimile: +33 1 58 58 69 90

 

with a copy (which shall not constitute notice) to:

 

Cleary Gottlieb Steen & Hamilton LLP
Rue de la Loi, 57
1040 Brussels, Belgium
Attention: Laurent Legein
Facsimile: 32 2 231 1661

 

and

 

Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Attention:  Neil Whoriskey
Facsimile: (212) 225-3999

 

and

 

Dexia Crédit Local, New York Branch

445 Park Avenue

New York, New York 10022

Attention: General Counsel

Facsimile: (212) 753 5522

 

With a copy to:

 

Dexia SA/NV

Place Rogier 11

 

12

--------------------------------------------------------------------------------


 

1210 Brussels, Belgium

Attention: Secretary General

Facsimile: +32 2 213 58 90

Email: secretarygeneral@dexia.com

 

and

 

HF Services LLC

 

Prior to July 27, 2009:

 

31 West 52nd Street

New York, NY  10019

Attention:  FP Operations

Telephone:  (212) 893-2700

Fax: (212) 893-2717

Email:  gicops@fsa.com

 

On and after July 27, 2009:

 

445 Park Avenue

5th Floor

New York, New York 10022

Attention:  FP Operations

Telephone:  (212) 893-2700

Facsimile: (212) 893-2717

Email: ops@hfservicesllc.com

 

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices or
other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 3:00 P.M. in the place of receipt and
such day is a Business Day in the place of receipt.  Otherwise, any such notice,
request or communication shall be deemed not to have been received until the
next succeeding Business Day in the place of receipt.

 

Section 4.8                                      Governing Law.  THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK AND
THE MANDATORY CHOICE OF LAW RULES CONTAINED IN THE UCC.  Each of Assured and DCL
hereby irrevocably submits to the exclusive jurisdiction of any U.S. federal or
state court in the City of New York for the purpose of any suit, action,
proceeding or judgment arising out of or relating to this Agreement.  Each of
Assured and DCL hereby consents to the laying of venue in any such suit, action
or proceeding in New York County, New York, and hereby irrevocably waives any
claim that any such suit, action or proceeding brought in such a court has been
brought in an inconvenient forum and agrees not to

 

13

--------------------------------------------------------------------------------


 

plead or claim the same.  Notwithstanding the foregoing, nothing contained in
this Agreement shall limit or affect the rights of any party hereto to enforce
any judgment related to this Agreement in any jurisdiction or venue.  Any
process in any such action shall be duly served if mailed by registered mail,
postage prepaid, (i) with respect to any party (other than DCL) at its address
designated pursuant to Section 4.7 and (ii) with respect to DCL, DCL appoints HF
Services LLC (the “Process Agent”), with an office (a) on the date hereof and
until July 27, 2009, at 31 West 52nd Street , New York, New York 10019, United
States and (b) on and after July 27, 2009, at 445 Park Avenue, 5th Floor, New
York, New York 10022, United States, as its agent to receive, on behalf of  DCL
and its property, service of copies of the summons and complaint and any other
process which may be served in any such action or proceeding.  Such service may
be made by mailing or delivering a copy of such process to DCL in care of the
Process Agent at the Process Agent’s above address, and DCL hereby authorizes
and directs the Process Agent to accept such service on its behalf.  DCL may
appoint a replacement Process Agent with an office in the State of New York by
notice to FSA and Assured.

 

Section 4.9                                      WAIVER OF JURY TRIAL.  EACH OF
ASSURED AND DCL HEREBY IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

Section 4.10                                SOVEREIGN IMMUNITY.  To the extent
that DCL, or any of its properties, assets or revenues may have or may hereafter
become entitled to, or have attributed to them, any right of immunity, on the
grounds of sovereignty or otherwise, from any legal action, suit or proceeding,
from the giving of any relief in any respect thereof, from setoff or
counterclaim, from the jurisdiction of any court, from service of process, from
attachment upon or prior to judgment, from attachment in aid of execution of
judgment, or from execution of judgment, or other legal process or proceeding
for the giving of any relief or for the enforcement of any judgment, in any
jurisdiction in which proceedings may at any time be commenced, with respect to
its obligations, liabilities or any other matter under or arising out of or in
connection with this Agreement, Assured and DCL hereby irrevocably and
unconditionally waive, and agree not to plead or claim, to the fullest extent
permitted by applicable law, any such immunity and consent to such relief and
enforcement.

 

Section 4.11                                Severability.  The provisions of
this Agreement shall be deemed severable and the invalidity or unenforceability
of any provision shall not affect the validity or enforceability of the other
provisions hereof unless such invalidity or unenforceability, after taking into
account the mitigation contemplated by the next sentence, deprives a party of a
material benefit contemplated by this Agreement.  If any provision of this
Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable: (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, as far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision;
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

 

14

--------------------------------------------------------------------------------


 

Section 4.12                                Survival.  This Agreement shall
survive until the first anniversary of the date on which (A) all obligations
under the FSA MTN Business Policies and FSA Leveraged Tax Lease Policies are
either terminated or paid in full and (B) all amounts owing to the FSA Parties
under the MTN Business Transaction Documents (other than amounts owing to FSA
Parties under the Insurance and Indemnity Agreements related to the FSA
Percentage) have been paid in full.

 

Section 4.13                                Construction.  This Agreement has
been negotiated by the parties and their respective counsel in good faith and
will be fairly interpreted in accordance with its terms and without any strict
construction in favor of or against any party.

 

[Signature Page Follows]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been signed on behalf of each of the
parties hereto as of the date first written above.

 

 

 

FINANCIAL SECURITY ASSURANCE INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ASSURED GUARANTY LTD.

 

 

 

 

 

 

 

By:

 

 

 

Name: Robert Mills

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

DEXIA CRÉDIT LOCAL S.A.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ACKNOWLEDGED AND AGREED TO SOLELY WITH RESPECT TO SECTION 2.4:

 

 

 

 

 

DEXIA HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

S-1

--------------------------------------------------------------------------------